Citation Nr: 1300062	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  He had no service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran testified at a Decision Review Officer hearing held at the RO.  In September 2012, the appellant and his spouse testified before the undersigned Veterans Law Judge at a hearing in Washington, DC.  Transcripts of these hearings have been associated with his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while stationed at Elgin Air Force Base in Florida during his service there from May 1968 to October 1970.

2.  There is no affirmative evidence to support a conclusion that the Veteran's multiple myeloma is not related to herbicide exposure.


CONCLUSION OF LAW

Multiple myeloma as secondary to herbicide exposure was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2008).

For carcinoma, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service with certain exceptions not applicable to this claim.  38 C.F.R. § 3.307(a)(6)(ii).  

Analysis

Hickson element (1), current disability, has been met.  The medical evidence shows a diagnosis of multiple myeloma.  

With respect to Hickson element (2), the Board will separately discuss in-service disease (to include the one-year presumptive period after service) and injury.

The Veteran's service treatment records do not reflect multiple myeloma.  Moreover, an August 2012 statement from a private doctor shows that multiple myeloma was initially diagnosed in 2008.  Therefore, the preponderance of the competent evidence shows that there was not multiple myeloma in service or during the one-year presumptive period.  

Turning to the matter of in-service injury, the claimed injury is exposure to herbicides.  The Veteran alleges that he was exposed to herbicides while stationed at Elgin Air Force Base in Florida during his service there from May 1968 to October 1970.  Air Force records show that herbicides as defined in 38 C.F.R. § 3.307(a)(6)(i) were repeated applied in a remote test area of Elgin Air Force Base from June 1962 to October 1970.  This fact was confirmed by the U.S. Army and Joint Services Records Research Center in July 2009.  The Veteran served at Elgin Air Force Base from May 1968 to February 1971 with service in a remote area of the base.  Therefore, his service at a remote area of that base overlapped the period of herbicide testing at a remote area of that base.  

The Veteran claims that he rode by the testing area every day on his way to work at his station and that his station was located within miles of the testing area.  The Board finds that the appellant is competent to report this information and that he is credible.  A Center for Disease Control document reflects that there were other areas of Elgin Air Force Base besides the testing area that were contaminated with herbicides.  A long-time Air Force scientist stated that each hectacre at Elgin received at least 1,300 times more dioxin than a hectacre sprayed in Vietnam.  The document Veterans and Agent Orange: Update 2008 notes that in some studies village residents were considered to have exposed to herbicides if a herbicide mission had passed within 10 kilometers of the village center.  In light of all of this evidence, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while stationed at Elgin Air Force Base in Florida during his service there from May 1968 to October 1970.  Therefore, Hickson element (2), in-service injury, is therefore established.
 
Turning to Hickson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed multiple myeloma.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's multiple myeloma is not related to herbicide exposure.  Accordingly, Hickson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for multiple myeloma.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for multiple myeloma as secondary to herbicide exposure is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


